

117 HR 2894 IH: Civilian Cyber Security Reserve Act
U.S. House of Representatives
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2894IN THE HOUSE OF REPRESENTATIVESApril 28, 2021Mr. Panetta (for himself and Mr. Calvert) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a Civilian Cyber Security Reserve as a pilot project to address the cyber security needs of the United States with respect to national security, and for other purposes.1.Short titleThis Act may be cited as the Civilian Cyber Security Reserve Act. 2.Civilian Cyber Security Reserve pilot project(a)Pilot project(1)In generalEach appropriate agency head may carry out a pilot project to establish a Civilian Cyber Security Reserve at the covered agency to address the cyber security needs of the United States with respect to national security. (2)AppointmentsUnder a pilot project authorized under paragraph (1), the appropriate agency head may noncompetitively appoint members of the Civilian Cyber Security Reserve to temporary positions in the competitive or excepted service.(3)Status as employeesAn individual appointed under paragraph (2) shall be considered a Federal civil service employee under section 2105 of title 5, United States Code.(b)Eligibility; application and selection(1)In generalUnder a pilot project authorized under subsection (a), the appropriate agency head shall establish criteria for—(A)individuals to be eligible for the Civilian Cyber Security Reserve in the covered agency; and (B)the application and selection processes for the Reserve. (2)Requirements for individualsThe criteria established under paragraph (1)(A) with respect to an individual shall include—(A)previous employment by the Federal Government or within the uniformed services; and(B)cyber security expertise.(3)Agreement requiredAn individual may become a member of the Civilian Cyber Security Reserve only if the individual enters into an agreement with the appropriate agency head to become such a member, which shall set forth the rights and obligations of the individual and the covered agency. (4)Exception for continuing military service commitmentsA member of the Selected Reserve under section 10143 of title 10, United States Code, may not be a member of the Civilian Cyber Security Reserve.(c)Components of the civilian cyber security reserveThe appropriate agency head may consider, in carrying out a pilot project authorized under subsection (a), developing different components of the Civilian Cyber Security Reserve in the covered agency, one with an obligation to respond when called into activation at the direction of the appropriate agency head and one that is not compelled to so respond, with appropriate corresponding differing benefits for each such component.(d)Security clearances(1)In generalThe appropriate agency head shall ensure that all members of the Civilian Cyber Security Reserve in the covered agency undergo the appropriate personnel vetting and adjudication commensurate with the duties of the position, including a determination of eligibility for access to classified information where a security clearance is necessary, in accordance with Executive Order 12968 (50 U.S.C. 3161 note; relating to access to classified information) and Executive Order 13467 (50 U.S.C. 3161 note; relating to reforming processes related to suitability for Government employment, fitness for contractor employees, and eligibility for access to classified national security information).(2)Cost of maintaing clearancesThe original sponsor of a security clearance of a member of a Civilian Cyber Security Reserve at a covered agency shall be responsible for the cost of maintaining that security clearance.(e)Project guidance(1)In generalNot later than 180 days after the date of the enactment of this Act, each appropriate agency head may issue guidance establishing and implementing a pilot project authorized under subsection (a) at the covered agency. (2)Penalties(A)In generalIn developing guidance under paragraph (1), an appropriate agency head may provide for penalties for individuals who do not respond to activation when called, such as recoupment of pay or benefits earned as a member of the Civilian Cybersecurity Reserve, or recoupment of civilian service creditable under section 8411 of title 5, United States Code.(B)ProceduresIn the case of a proposed penalty or action under this paragraph, the individual shall be entitled to the applicable procedures set forth in title 5, Code of Federal Regulations, or as otherwise specified in applicable guidance.(f)EvaluationNot later than 5 years after the pilot project authorized under subsection (a) is established in each covered agency, the Comptroller General of the United States shall—(1)conduct a study evaluating the pilot project at each such agency; and (2)submit to Congress—(A)a report on the results of the study; and (B)a recommendation with respect to whether the pilot project should be modified, extended in duration, or established as a permanent program.(g)ReportNot later than 5 years after the pilot project authorized under subsection (a) is established in a covered agency, the appropriate agency head shall submit to the Committee on Homeland Security and Governmental Affairs and the Committee on Armed Services of the Senate and the Committee on Homeland Security and the Committee on Armed Services of the House of Representatives a report—(1)relating to the activities carried out under the pilot project; and (2)that includes a recommendation with respect to whether the pilot project should be modified, extended in duration, or established as a permanent program.(h)SunsetA pilot project authorized under this section shall terminate on the date that is 6 years after the date on which the pilot project is established.(i)DefinitionsIn this section:(1)Appropriate agency headThe term appropriate agency head means—(A)in the case of the Department of Homeland Security, the Secretary of Homeland Security; and(B)in the case of the Department of Defense, the Secretary of Defense.(2)Competitive serviceThe term competitive service has the meaning given that term in section 2102 of title 5, United States Code.(3)Covered agencyThe term covered agency means the Department of Homeland Security or the Department of Defense.(4)Excepted serviceThe term excepted service has the meaning given the term in section 2103 of title 5, United States Code.(5)TemporaryThe term temporary means a period of not more than 6 months. (6)Uniformed servicesThe term uniformed services has the meaning given that term in section 2101 of title 5, United States Code.(j)Authorization of appropriationsThere are authorized to be appropriated to each appropriate agency head such sums as may be necessary to carry out this section. 